IN THE UNITED STATES COURT OF APPEALS

        FOR THE FIFTH CIRCUIT
                _______________

                  m 99-31303
                _______________



            CHEMOIL CORPORATION,

                                  Plaintiff-
                                  Counter Defendant-
                                  Cross Defendant-
                                  Appellant-
                                  Cross Appellee,

                   VERSUS

              SYSTEM FUELS, INC.,

                                  Defendant-
                                  Counter Claimant-
                                  Cross Claimant-
                                  Third Party Plaintiff-
                                  Third Party Counter Defendant-
                                  Appellee-Cross Appellant-
                                  Cross Appellee,

                   VERSUS

     MARATHON ASHLAND PETROLEUM, L.L.C.,

                                  Third Party Defendant-
                                  Third Party Counter Claimant-
                                  Cross Appellee-
                                  Cross Appellant,
                                 _________________________

                           Appeals from the United States District Court
                               for the Eastern District of Louisiana
                                         (98-CV-1407-B)
                                 _________________________
                                      December 7, 2000


Before POLITZ, SMITH, and PARKER,
  Circuit Judges.

PER CURIAM:*

    This dispute regards the interpretation of
contracts for the purchase of fuel oil. We have
reviewed the briefs, the record, and the appli-
cable law and have heard and considered the
oral arguments of counsel. We conclude that
the district court properly entered summary
judgment for the defendants and cross-defend-
ants, concluding that the contracts were plain
and unambiguous, that the 3.0% price was
applicable, and that there was no requirement
to take 375,000 barrels per month. We affirm,
essentially for the reasons set forth by the
district court in its comprehensive opinion.

   AFFIRMED.




   *
     Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be
published and is not precedent except under the
limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                                   2